Title: To George Washington from Jonathan Boucher, 2 April 1770
From: Boucher, Jonathan
To: Washington, George

 

Dr Sir
Caroline April 2d 1770

I felt so strongly the Truth of your Remarks, that I took Shame to my self for having reduc’d You to so distressing a Dilemma. Believe it however, Sir, that it was Necessity & not Inclination that urged Me to the Step, which yet I shd hardly have taken, at last, cou’d I have supposed the Circumstances of Mastr Custis’s Esta. to have been as You represent Them.
I have now the Pleasure to inform You that I trust my present Difficulty will be surmounted, witht laying my Friends under a Contribution—I am almost sure it will, if Mr Claiborne will only be punctual in paying his £50, which I was Security for. A Debt, of long Standing, & which I had almost despair’d of, fortunately for Me, has just been paid: & This, with some Collections I have made from the Esta. of a deceased Friend, on wc. I administered, have enabled Me to make up my Sum of £230. This last indeed was an Expedient I very unwillingly had Recourse to but I now learn, by Experience, that real Distress is very Effectual in teaching a Man to get the Better of certn delicate Qualms of Conscience—& let This teach Me to view wth Candor, the Peccadillos of others in similar Circumstances. I purpose replacing This with what I am to receive of You on Mastr Custis’s Acct, &, therefore, if not highly inconvenient to You, wou’d this Year prefer a Bill to Cash. And shou’d I again be obliged to call on You before it is due, as I hope I shall not, I flatter myself with being again excused.
Might not your proposed Improvemts of the Naviga[tio]n of the Potomac to the Wtward be accomplished on some such Plan as This?—I mean by obtaing an Act of Assembly, empowering certn Commissioners, therein named to borrow the Sum supposed to be wanted, at a high Interest (suppose 10 ⅌ Cent) & this Interest to be rais’d fm a Tax proportioned thereto, on all the Vessels makg Use of sd Navigan? Or, if the Navigan wd bear it, wc. tho’ prhaps it might not at first yet, undoubtedly it soon would, might not this Tax be rated so as to produce a considerable Surplus, enough not only to sink the original Loan, but to raise a Fund for still farther Improvemts. Are not some of the Canals in Engld, & the Turnpike on this System? &, if I mistake not, the very grand Canal now carrying on in Scotland is so too.

You, doubtless, have heard long ago wt was done on this Matter by the Maryland Assembly; but, as I fear, fm the Acct of Things, our Assembly wd not easily be persuaded to advance any Cash towards the Scheme, tho’ I can have no immediate Interest in it, I shd be grieved so beneficial a Project shd be dropp’d.
I guess my Friend Mr Addison met with some Difficulties in the Bargain He prop⟨mutilated⟩ to made for Me, as I never heard from Him nor about the Boy.
Custis, who, as well as myself, is but just return’d from a Trip I took Him into Richmond County, is gone to write to his Mamma—to whom, & to Miss Custis—with many Thanks for th[ei]r obliging Helps to my Garden, I beg my affectionate Compliments. I am, very respectfully, Sir, Yr Obedt Hble Servt

Jonan Boucher

